 ANDERSON AIR ACTIVITIES543Objection No 2 In this objection it is alleged that a paid representative of the Petitionercampaigned and passed out handbills in the plant just prior to the election, while at the sametime, at the request of the Employer, the representative of the Intervenor refrained fromsuch activityInvestigation of objection No 1 discloses that the Employer erroneously included in thelist of eligible voters the names of 23 employees who were lured after May 2, 1953, the dateof eligibilityOf the 23 employees, 10 did not vote Thirteen ineligible voters voted in theelectionAt an informal preelection conference on May 14, 1953, both the Petitioner and the Inter-venor (the incumbent union) were given copies of the list of eligible voters and had, there-fore,ample opportunity to check the list of eligible voters and to challenge the vote of anyvoter whom they believed to be eligibleItis a well-established Board policy that post-election challenges will not be considered.The undersigned is of the opinion that this case is distinguishable from Active SportswearCo., Inc 104 NLRB 1057 In that case the Board agent erroneously established as the date ofeligibilitya date subsequent to the date of eligibility directed in the Direction of Election.Therefore, the parties were led into a failure to challenge the vote of an employee who washired after the date of eligibility established in the Direction of Election but prior to the dateof eligibility established by the Board agent Therefore, the undersigned is of the opinion thatthis objection is without meritInvestigation of objection No 2 fails to reveal any evidence that a representative of thePetitioner campaigned or passed out handbills in the plant just prior to or during the timethat the election was being conducted In support of this objection, the Intervenor contendsthat a representative of the Petitioner entered the plant shortly before the start of the elec-tion, campaigned, and passed out handbills to the employees. The Intervenor failed to submitthe names of any witnesses who could support the contentions.The Employer records the time of arrival and departure of all visitors to the plant Thisrecord shows that D. L. Garriga, L representative of the Petitioner, and Floyd Brewer, theBoard agent who conducted the election, both entered the plant at 3.05 p m. This record fur-ther shows that D. L. Garriga left the plant at 3.15 p ni., 15 minutes prior to the start oftheelection.The Board agent says that he and Garriga entered the plant together, thatGarriga inspected the pollingplace, talked to the observers, then, at the request of the Boardagent,left the polling place The Board agent is of the opinion that Garriga was in the pollingplace for at least 10 minutes Therefore, it appears that when Garriga left the polling areahe immediately left the plant. Since the Employer s records show that Garriga left the plant13minutes prior to the start of the election, and was not readmitted prior to the election,he could not have been electioneeringat or nearthe polling place during the election In anaffidavitGarriga denies that he either campaigned or distributed handbills while in the plant.It appears that this objection is without meritThe undersigned is of the opinion that the objections do not raise material or substantialissueswith respect to conduct affecting the results of the election and, therefore, recom-mends that the objections be overruledANDERSON AIR ACTIVITIESandINTERNATIONAL UNION,UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURALIMPLEMENT WORKERS OF AMERICA, C.I.O., Petitioner.Case No. 14-RC-2113. July 31, 1953SUPPLEMENTAL DECISION, ORDER, AND SECONDDIRECTION OF ELECTIONPursuant to a Decision and Direction of Election issuedherein on April 22, 1953,i an election by secret ballot wasconducted on May 14, 1953, under the direction and supervisionof the Regional Director for the Fourteenth Region, among1104 NLRB 306.106 NLRB No. 93. 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees in the unit found appropriate by the Board. Fol-lowing the election, a tally of ballots was furnished the parties.The tally shows that of 350 votes cast in the election, 187 werefor the Petitioner, 158 were against the Petitioner, 2 werevoid, and 3 were challenged.On May 18, 1953, the Employer filed objections to conductaffecting the results of the election. The Regional Directorinvestigated the objections and, on June 5, 1953, issued andduly served upon the parties a "Report on Objections to Elec-tion," in which he recommended that the objections be over-ruled and a certification of representatives be issued.Withinthe proper time therefor, the Employer filed exceptions to theRegional Director's report.Having duly considered the matter, the Board finds asfollows:During the period immediately preceding the election, thePetitioner distributed a handbill which purported to be a sam-ple copy of the Board's official ballot marked with an "X" inthe "YES" box. However, the purported sample ballot was notin fact a facsimile of the Board's ballot. It had been modifiedto promote the Petitioner's propaganda. The official ballotcontains the following words:This ballot is to determine the collective bargaining rep-resentative, if any, for the unit in which you are employed.Ifyou spoil this ballot, return it to the Board agent for anew one.In place of the above sentences, the Petitioner substituted thefollowing:For Better Wages, a Consistent Method of Progression,Ironclad SeniorityRights,Promotions to Better JobsBased on Seniority, Good Grievance Procedure, BetterHealth and Safety, and Better Working Conditions ingeneral.The Regional Director concluded that, as the handbill didnot contain the signature of the Regional Director or of anyother Board representative and as it carried the word "Sam-ple" prominently displayed across its face, it "was not likelytomislead the employees and could not reasonably have giventhe impression that the Board was officially taking sides inthe election. . ." 2The Regional Director did not, we believe, give properweight to the alteration in the content of what purported to bea sample ballot of the Board. By this change, the Petitionercreated the impression that the Board had endorsed its prop-aganda claims and that the issue in the election was as formu-lated therein.The Board is jealous of its reputation for the2 See L. Gordon & Son, Inc., 100 NLRB 438; Gray Drug Stores, Inc., 95 NLRB 171. NATIONAL LEAD COMPANY, TITANIUMDIVISION545strictest impartiality in the conduct of representation elec-tions. It looks with disfavor upon any attempt to misuse itsprocesses to secure partisan advantage.3The Board allowsbroad latitude in carrying on preelection propaganda.4 Butthere are limits to propaganda methods which the Board willpermit.5 The Petitioner exceeded those limits in the presentcase.The Board has permitted parties to distribute marked sam-ple ballots in order to show their partisans how to vote at theelection. 6But that permission does not extend to the distribu-tion of falsified ballots under the guise of true copies of offi-cial ballots used in elections.We find that the distribution of the ballot in question pre-vented a free and untrammeled expression of choice by em-ployees.Accordingly,we shall, contrary to the RegionalDirector's recommendation,set aside the results of the elec-tion held on May 14,1953, and direct a new election.[The Board set aside the election held on May 14, 1953.][Text of Second Direction of Election omitted from publi-cation]Chairman Farmer and Member Styles took no part in theconsideration of the above Supplemental Decision,Order, andSecond Direction of Election.3See The Am-O-Krome Company,92 NLRB 893,894, where the Board said: "No participantin a Board election should be permitted to suggest to voters that this Government Agency, orany of its officials,endorses a particular choice."4United Aircraft Corporation,103 NLRB 102.5 E.g., United Aircraft Corporation,supra Timken-Detroit Axle Company, 98 NLRB 790.6 L. Gordon&Sons, Inc., supra;Gray Drug Stores,Inc., supra.NATIONAL LEAD COMPANY, TITANIUM DIVISIONand C. C.WILSONCHEMICALWORKERS'BASIC UNION, LOCAL NO. 1744,Affiliatedwith the BROTHERHOODOF PAINTERS, DEC-ORATORS AND PAPERHANGERS OF AMERICA,AFLandC. C. WILSONCHEMICALWORKERS' BASICUNION, LOCAL NO. 1744,Affiliatedwith the BROTHERHOODOF PAINTERS, DEC-ORATORS AND PAPERHANGERS OF AMERICA,AFLandS.J.CARTER.Cases Nos.14-CA-886, 14-CB-174, and14-CB-176. August 4, 1953DECISION AND ORDEROn February 13, 1953, Trial Examiner C.W. Whittemoreissued his Intermediate Report in the above-entitled proceed-106 NLRB No. 96.